           Case 1:21-cr-00090-PLF Document 33 Filed 04/27/21 Page 1 of 2




                                 UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA


                                          :
UNITED STATES OF AMERICA                  :
                                          :
    v.                                    :   Criminal No. 21-cr-90
                                          :
NATHANIEL DEGRAVE                         :   Judge Friedman
                                          :


                          DEFENDANT NATHANIEL DEGRAVE’S NOTICE
                             REGARDING CONDITIONS OF RELEASE


     Defendant Nathaniel DeGrave notifies the Court that undersigned counsel has obtained an

agreed third party custodian, but Pretrial Services Agency (PSA) notified counsel that the third-

party custodian must reside with the defendant. Since Mr. DeGrave was arrested in January he

no longer has a roommate, although he is still responsible for, and paying, rent for his apartment.

Undersigned counsel can contact Mr. DeGrave concerning possible alternate arrangements, but

due to the Covid-19 pandemic, a phone call to Mr. DeGrave at Department of Corrections custody

must be made a day prior to any call (and of course there is no guarantee that Mr. DeGrave will

actually be able to call on that date).

         PSA confirmed with counsel that if Mr. DeGrave visits only one work site per day, GPS

monitoring is available. Radio-frequency monitoring (RF) is preferred where a defendant visits

multiple sites per day. Mr. DeGrave’s main work, consulting, involves no more than one site per

day. As such, GPS monitoring is convenient. In contrast, PSA does not condone defendants’ work

for delivery services under GPS monitoring, as delivery service work entails frequent location

                                                1
           Case 1:21-cr-00090-PLF Document 33 Filed 04/27/21 Page 2 of 2




moves. If required, Mr. DeGrave would limit his work to jobs entailing one site per day.

       The Bail Reform Act

       The Bail Reform Act, 18 USC § 3142, was passed before GPS, RF, device monitoring, or other

electronic monitoring services came into use for conditions of release, and therefore are not listed

as sample release conditions under 18 USC § 3142(c). Under the Act, third-party custody is listed

as a possible release condition to ensure to ensure that the person will not pose a danger to the

safety of the community and any other person. 18 USC § 3142(c)(1)(B)(I). Here, the government

claims serious risk of obstruction, rather than danger to the community.

       Even under the “danger to the community” standards, since the advent of electronic

monitoring, it has been undersigned counsel’s experience that the courts have turned to electronic

monitoring, rather than third-party custody (not in addition to third-party custody), to achieve the

objective of subjecting the defendant to the least restrictive conditions of release, as required by

statute.        This is because electronic monitoring is much more effective and reliable

supervision than a third party custodian. Under GPS monitoring, PSA is instantly aware if Mr.

DeGrave violates any location condition - but a third-party custodian cannot shadow the defendant

every minute of the day; and computer monitoring provides for screen shots of a defendant’s

devices at any time, which a third-party custodian could not do.          Particularly under these

conditions, a third-party custodian is not indicated by the Bail Reform Act.


                                      Respectfully submitted,

                                                /s/
                                      Joanne D. Slaight, #332866
                                      400 7th St, N.W., Suite 206
                                      Washington, DC 20004
                                      Phone (202) 256-8969
                                      Email: jslaight@att.net

                                                 2
